   0:19-cv-02720-TLW-PJG          Date Filed 06/01/20     Entry Number 44       Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

 Dennis Rodger Davis, Jr.,                         Case No. 0:19-cv-02720-TLW-PJG

                PETITIONER,

        v.
                                                                     Order
 Bryan Sterling; Tonya James; Jeannine
 Price,

                RESPONDENTS.



       The petitioner, Dennis Rodger Davis, Jr., a self-represented state prisoner, filed this

petition for a writ of habeas corpus. ECF No. 1. The Petitioner is an inmate in the Kershaw

Correctional Institution of the South Carolina Department of Corrections (SCDC). In his

Petition, he indicates that on May 21, 2014 he pled guilty to two state drug offenses and was

sentenced to an aggregate term of 125 months’ imprisonment. Petitioner alleges that at the

time he was sentenced, his convictions were considered “non-violent” and parole-eligible

under South Carolina law. Petitioner alleges that in February 2017, SCDC conducted an

internal audit of his sentence calculation because of the South Carolina Court of Appeal’s

decision in Bolin v. SCDC, 781 S.E.2d 914 (S.C. Ct. App. 2015), which clarified that certain drug

offenses are considered violent, no-parole offenses. Petitioner alleges that SCDC concluded

that Petitioner’s convictions were classified as violent and not parole eligible, and therefore,

Petitioner’s max-out date changed from March 2019 to March 2023. Petitioner alleges that

this reclassification was unlawful because it violates his agreement with the solicitor,

changes the conditions of his plea, and was done without the trial court’s consent. Petitioner

also argues that this reclassification of his sentence violates the Ex Post Facto Clause, the Due



                                               1
    0:19-cv-02720-TLW-PJG         Date Filed 06/01/20      Entry Number 44       Page 2 of 4




Process Clause, and the Equal Protection Clause. Petitioner indicates that he brings this

action pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 2241. Petitioner asks the court to declare

that SCDC’s reclassification of his sentence was unlawful, order that he be released from

custody, and award him compensatory damages. The matter now comes before the Court for

review of a Report and Recommendation (Report) filed by the magistrate judge to whom this

case was assigned. ECF No. 11.

       In the Report, the magistrate judge construed the petition as a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 because Petitioner is a state prisoner. See ECF No. 11 at 3 citing

In re Wright, 826 F.3d 774, 783 (4th Cir. 2016) (“Therefore, when a prisoner being held

‘pursuant to the judgment of a State court’ files a habeas petition claiming the execution of

his sentence is in violation of the Constitution, laws, or treaties of the United States, the more

specific § 2254 ‘and all associated statutory requirements’ shall apply, regardless of the

statutory label the prisoner chooses to give his petition.”). In light of the magistrate judge’s

construction of the pleading, the magistrate judge concludes that the only proper respondent

in this action is Tonya James, the Warden of the Kershaw Correctional Institution. ECF No.

11 at 4 citing 28 U.S.C. §§ 2242, 2243; Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004) (“[I]n

habeas challenges to present physical confinement–‘core challenges’–the default rule is that

the proper respondent is the warden of the facility where the prisoner is being held[.]”).

Therefore, the magistrate judge recommends that Respondents Bryan Stirling and Jeannine

Price be dismissed from the action.1



1The Court notes that in the last sentence of the Report, the magistrate judge stated
that “[i]n a contemporaneously issued order, the court authorized the issuance and
service of process against Respondent Jeannine Price.” ECF No. 11 at 4. The Court
notes that this should have stated that the magistrate judge authorized the issuance
                                                2
   0:19-cv-02720-TLW-PJG         Date Filed 06/01/20     Entry Number 44       Page 3 of 4




       Additionally, the magistrate judge found that because Petitioner challenges the

validity of his current custody and seeks to be released he cannot seek damages pursuant to

42 U.S.C. § 1983. See ECF No. 11 at 3-4 citing Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005)

(“[A] § 1983 action is barred (absent prior invalidation)—no matter the relief sought

(damages or equitable relief), no matter the target of the prisoner’s suit (state conduct

leading to conviction or internal prison proceedings)—if success in that action would

necessarily demonstrate the invalidity of confinement or its duration.”); Preiser v. Rodriguez,

411 U.S. 475, 499 (1973) (“[A section] 1983 action is a proper remedy for a state prisoner

who is making a constitutional challenge to the conditions of his prison life, but not to the

fact or length of his custody.”). Therefore, the magistrate judge recommends Petitioner’s

request for damages be stricken.

       The Petitioner did not file any objections to the Report. The matter is ripe for

disposition.

       The Court is charged with conducting a de novo review of any portion of the Report

to which a specific objection is registered, and may accept, reject, or modify, in whole or in

part, the recommendations contained in that Report. 28 U.S.C. § 636. In the absence of

objections to the Report, the Court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983). In such a case, “a

district court need not conduct a de novo review, but instead must ‘only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.’”



and service of process against Respondent Tonya James. The action will proceed
against Tonya James. The order authorizing service of process, ECF No. 10, correctly
names Tonya James.

                                              3
   0:19-cv-02720-TLW-PJG         Date Filed 06/01/20     Entry Number 44      Page 4 of 4




Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed.

R. Civ. P. 72 advisory committee’s note).

       The Court has carefully reviewed the Report. For the reasons stated by the magistrate

judge, the Report, ECF No. 11, is ACCEPTED. Respondents Bryan Stirling and Jeannine Price

are dismissed from this matter and Petitioner’s request for damages are stricken.

       IT IS SO ORDERED.

                                            s/ Terry L. Wooten
                                            Terry L. Wooten
                                            Senior United States District Judge

June 1, 2020
Columbia, South Carolina




                                              4
